Name: Commission Regulation (EEC) No 3978/88 of 20 December 1988 correcting Regulation (EEC) No 3683/88 fixing the import levies on live cattle and on beef and veal other than frozen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 351 /28 Official Journal of the European Communities 21 . 12. 88 COMMISSION REGULATION (EEC) No 3978/88 of 20 December 1988 correcting Regulation (EEC) No 3683/88 fixing the import levies on live cattle and on beef and veal other than frozen HAS ADOPTED THIS REGULATION Article 1 In the Annex to Regulation (EEC) No 3683/88, '230,300 opposite CN code 0201 20 19 in the column headed 'Other third countries' is hereby replaced by '239,300'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2248/88 (2), and in particular Article 12 (8) thereof, Whereas the import levies on live cattle and on beef and veal other than frozen were fixed by Regulation (EEC) No 2312/88 (3), as last amended by Regulation (EEC) No 3683/88 (4) ; Whereas a mistake has crept into that Regulation ; whereas the Regulation in question should be corrected accordingly, Article 2 This Regulation shall enter into force on 21 December 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. / Done at Brussels, 20 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6 . 1968 , p. 24. P) OJ No L 198, 26. 7 . 1988, p. 24. (3) OJ No L 201 , 27. 7. 1988, p. 83. H OJ No L 321 , 26. 11 . 1988, p. 13 .